DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 
This application claims priority to U.S. Provisional Patent Application Serial Number
62/741,689, filed October 5, 2018.

Information Disclosure Statement
An IDS filed 10/5/2019  has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 recites the limitation "the protein expressed by the transgene" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112, first paragraph while being enabling for a method of transplanting an allogeneic or autologous organ when the subject is a human in need thereof by administering a therapeutic agent to a donor organ by circulating the therapeutic agent through the donor organ while maintaining the donor organ under ex vivo perfusion conditions, does not reasonably provide enablement for any organ to transplant and how to limit the activity of the protein encoded by a transgene in the agent to the transplanted organ.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
. The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to a method of delivering a therapeutic agent to a donor organ ex vivo and furthermore transplantation of that organ.  
2) Scope of the invention.  The scope of the invention is broad in that the method uses any organ from any source and furthermore requires use of any therapeutic agent. The method as well is generally stated to be ex vivo perfusion. 
3) Number of working examples and guidance.  The specification teaches pig animal models that are heart donors that is perfused with adenovirus. An analysis was performed to determine which blood components interfered with transduction and found to be palsma and serum. The level of expression following AAV transduction was also measured. It is noted that the expression levels measured outside of the target organ were found. 
4) State of the art and Unpredictability of the art. 
 There are two issues with the claims. The first is that the source and recipient of the organ should be related. To date, there is no evidence that xenotransplantation is operable. 
Secondly, claim 16 recites that a protein encoded by a transgene is limited to the organ following transplantation but there is no means to do so and no evidence in the art that this can be accomplished. 
Regarding the first issue, the art details the obstacles see Maxwell. 
Five Main Barriers
In their paper, published online yesterday ahead of print in JACC: Basic to Translational Science, Mehra along with Jacinthe Boulet, MD, and Jonathan W. Cunningham, MD (also Brigham and Women’s Hospital), outline multiple barriers preventing cardiac xenotransplantation from entering routine clinical practice. These include immunological and technical obstacles, as well as infectious and physiological challenges, unanswered social and ethical questions, and healthcare resource-based barriers.
Physiological barriers include differences in blood pressure and body temperature. These are detailed in more depth in Denner et al on pages 2-4. These issues create an unpredictability of the claimed invention. 
The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art. The more that is known in the prior art about the nature of the invention, how to make and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as how to make and use the invention in order for it to be enabling. In this case, the art is immature and more generically the physiological arts are recognized as unpredictable (see MPEP 2164.03).  In this case, applicants propose a large genus of patients to receive a genus of nucleic acids wherein the mode of treatment is not specified and the target treatments are unpredictable.  When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the examiner may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 2 1 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971).  
Though not controlling, the lack of working examples, is, nevertheless, a factor to be considered in a case involving both physiological activity and an undeveloped art. When a patent applicant chooses to forego exemplification and bases utility on broad terminology and general allegations, he runs the risk that unless one with ordinary skill in the art would accept the allegations as obviously valid and correct, the PTO may, properly, ask for evidence to substantiate them. Ex parte Sudilovsky, 21 USPQ2d 1702, 1705 (BPAI 1991); In re Novak, 134 USPA 335 (CCPA 1962); In re Fouche, 169 USPQ 429 (CCPA 1971)    It has been established by legal decision that a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. Tossing out the germ of an idea does not constitute an enabling disclosure. While every aspect of a generic claim need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable the skilled artisan to understand and carry out the invention. It is true that a specification need not disclose what is well known in the art. However, that general, oft-repeated statement is merely a rule of supplementation, not a substitute for a basic enabling disclosure. It means that the omission of minor details does not cause a specification to fail to meet the enablement requirement under 35 USC 112, first paragraph. When there is no disclosure of the specific starting materials or conditions under which the process can be carried out, there is a failure to meet the enablement requirement. See Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)
Hence, since the evidence is lacking, it cannot be said that the predictability of the invention in its full breadth has been demonstrated. Given the lack of guidance in the specification, the large and diverse group of treatments recited and the highly unpredictable nature of the art, it is concluded that a person of skill in the art would have had to conduct undue experimentation in order to practice the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipation by Shiraishi et al .
Shiraishi et al teach administering an adenovirus vector to a heart prior to transplantation (see e.g. abstract). The method uses ex vivo perfusion (see e.g. bridging ¶ page 624-625). The organ is a heart, (page 625, ¶1). The heart was harvested and then perfused follwoign which the organ was transplanted (see e.g.  see e.g. bridging ¶ page 624-625). The modification is designed to reduce rejection (seepage 624, col 1). 

Claims 1-4, 6-11, 14 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brasile (WO 2018215571).
Brasile teaches preparing an organ for transplant wherein the organ is prepared by ex vivo perfusion in normothermic conditions to genetically modify the cells (see abstract and page 4, last ¶). The organ is a kidney or lung or heart for example, (see page 6, ¶3). The method entails harvesting the organ and as the donor is alive the presence of blood are expected. The virus is prepared and added to an Organ Care System to perfuse the organ (see figure 1 and ¶0067). 
The donor and recipient can be human (see e.g. claim 10). 
Hence, the method entails transplanting an organ after administering a therapeutic agent to the donor organ and then transplanting the organ (see figure 1). The method involves adminstation of siRNA that silences HLA genes and thuys reduce immunogenic rejection  as claimed in claim 18). The recipient has organ failure (see e.g. ¶0005) wherein the amended organ is repaired. 

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hassanein et al (US 10,076,112).
Hassanein et al teach preparing an organ such as liver, heart or kidney (see e.g. col 8, lines 36-41)  for transplant wherein the organ is prepared by ex vivo perfusion in normothermic conditions to genetically modify the cells (see abstract and page 4, last ¶). 
The method entails harvesting the organ then perfusion wherein a therapeutic agent can be added and finally transplanting the organ (see col 75, lines 21-50 and col 103, line 40-53).  The vector includes adenovirus (see col 103, line 48). The blood in the perfusion can be only red blood cells (col 14, line 58 and col 53, line 31). 
The donor and recipient can be human (see col 74, line 59). 
Immunosuppresive drugs are used to mitigate rejection (see e.g. col 80, lines 17-21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/Primary Examiner, Art Unit 1633